DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 11 includes: 
(1) “a computing module configured to: determine a position of a stationary object and a position of the lane marking relative to one another based on data from the detector when the lane marking is in a visible condition; store the relative positions of the lane marking and the stationary object; and access the stored relative positions when the lane marking is in a not visible condition”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1) recited above use the generic placeholder “module” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “module” in (1) above pass prong A. 
(B) each of the phrases following the underlined portion in items (1) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1), the generic placeholder is not modified by sufficient structure for performing the claimed function. 

Specifically, the corresponding structure for (1), respectively, includes:
¶¶ 29 -33 including a controller comprising a processor and memory


If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, independent claims 1 and 11 recite “operating the vehicle on the road having the lane marking in a not visible condition”. Similarly claims 8 and 18 recite “the not visible condition” and claims 9 and 19 recite “the not visible condition is one of the lane markings worn off the road and precipitation obscuring the lane markings”. 
The specification indicates a not visible condition could include being worn off or covered with snow (¶36) or that the lane line is visible but is merely obscured by precipitation such as rain or other precipitation (¶10 “precipitation obscuring the lane markings”) since the broadest reasonable interpretation of “obscured” includes something that is visible but is distorted in some way or is only partially visible.
The specification also indicates “not visible” includes both the vehicle recognizing the lack of visibility and a driver recognizing the lack of visibility (Spec. ¶ 35 “The vehicle 10 may automatically activate the second mode when the lane markings are not visible, or a driver of the vehicle 10 may manually activate the second mode”).  
However, as noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, whether a line is considered “not visible”, including obscured by precipitation, is relative depending upon the type of sensors equipped in a vehicle (i.e., thermal, precipitation penetrating lidar, etc. or a simple camera as well as the divergent resolution levels of a same type of detection means) such that what is visible to one vehicle may not be visible to another vehicle. In addition, any given driver’s ability to see lane lines in various conditions is also variable such that the state of “not visible” is an unknown and unknowable quantity in relation to the remaining claimed invention.  The language of claim 1 attempts to claim a subjective perceived state of a 
In addition, the claim limitation “the lane marking in a not visible condition” does not provide a patentable distinction over the remaining claim language because a person's ability to see does not impose a structural, material, or manipulative difference on the structure or action recited in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20200292330 to Rabel et al. (Rabel)
	With respect to claims 1, 9, 11 and 19 Rabel discloses a method for detecting lane boundaries, comprising: 
operating a vehicle on a road having a lane marking in a visible condition (¶ 9 “vehicle apparatus identifies one or more observations corresponding to at least one lane marking within the multi-sensor data stream. The at least one lane marking is a marking on a driving surface of the road network that marks the boundaries of a lane of the road network”) (“exemplary lane marking portion” section, ¶¶ 189-192); 
detecting a position of a stationary object and a position of the lane marking (FIG. 20A-20B lane marking collected data with position point data) (FIG. 15A, 15B stationary object traffic sign collected data 
storing data regarding the positions of the stationary object and the lane marking (i.e., FIG. 1-1A, data stored in remote server 10, 30 via transmitting maplet) (314, FIG. 3 update digital map based on maplets; FIG. 5 and 7-8; ¶ 9 “vehicle apparatus provides the maplet such that a network apparatus receives the maplet. The network apparatus is configured to validate or update map data of a digital map of the road network based at least in part on the maplet”); and 
operating the vehicle on the road having the lane marking in its current condition (i.e., visible, not visible, obscured, during various weather conditions) while referencing the stored data. 
(¶ 3 “Correct, accurate, and up-to-date map information/ data is important for performing various navigation functions by an autonomous, self-driving vehicle, an advanced driver assistances system (ADAS), and/or a vehicle apparatus configured to assist and/or guide a human operator” ¶7 “the digital map may be a high definition map that may be used for navigation functions for an autonomous, self-driving vehicle, an advanced driver assistances system (ADAS), and/or a human operator. For example, the digital map and/or portions thereof may be used to perform navigation functions such as localization, route determination, lane level route determination, lane maintenance, route guidance, lane level route guidance, provision of traffic information/data, provision of lane level traffic information/data and/or the like”) (¶129 “the updated digital map (and/or updated tile (s)/portion(s) thereof) may be provided such that one or more vehicle apparatuses 20 receive the updated digital map (and/or updated tile(s)/portion(s) thereof). For example, the one or more vehicle apparatuses 20 may perform one or more navigation 
Rabel fails to specifically disclose the lane marking on the road the vehicle is operated on is in “a not visible condition”. However, the disclosure of Rabel, like the instant specification (i.e., ¶ 25 “The system then relies on the stored information to know where the lane markings are located when they are not visible”) the system of Rabel operates navigationally according to stored map data including lane markings regardless of the visibility of the line, since the stored map data provides the autonomous navigation capability that knows the location of lane lines outside of current visibility 
(¶ 3 “Correct, accurate, and up-to-date map information/ data is important for performing various navigation functions by an autonomous, self-driving vehicle, an advanced driver assistances system (ADAS), and/or a vehicle apparatus configured to assist and/or guide a human operator” ¶7 “the digital map may be a high definition map that may be used for navigation functions for an autonomous, self-driving vehicle, an advanced driver assistances system (ADAS), and/or a human operator. For example, the digital map and/or portions thereof may be used to perform navigation functions such as localization, route determination, lane level route determination, lane maintenance, route guidance, lane level route guidance, provision of traffic information/data, provision of lane level traffic information/data and/or the like”) (¶129 “the updated digital map (and/or updated tile (s)/portion(s) thereof) may be provided such that one or more vehicle apparatuses 20 receive the updated digital map (and/or updated tile(s)/portion(s) thereof). For example, the one or more vehicle apparatuses 20 may perform one or more navigation functions using the updated digital map”; ¶194 “The digital map may then be used by the vehicle apparatus 20 to perform various navigation functions. Thus, various embodiments provide an improvement to navigation technology by providing for efficient and accurate updating of a digital map for use by a vehicle apparatus (e.g., navigation apparatus, ADAS, autonomous vehicle, and/or the like) in performing navigation functions”)

With respect to claims 2 and 12, Rabel discloses the vehicle is an autonomous vehicle. 
(¶ 3 “Correct, accurate, and up-to-date map information/ data is important for performing various navigation functions by an autonomous, self-driving vehicle, an advanced driver assistances system (ADAS), and/or a vehicle apparatus configured to assist and/or guide a human operator” ¶7 “the digital map may be a high definition map that may be used for navigation functions for an autonomous, self-driving vehicle, an advanced driver assistances system (ADAS), and/or a human operator. For example, the digital map and/or portions thereof may be used to perform navigation functions such as localization, route determination, lane level route determination, lane maintenance, route guidance, lane level route guidance, provision of traffic information/data, provision of lane level traffic information/data and/or the like”). 
With respect to claims 3 and 13, Rabel discloses the stationary object is one of a guard rail, a sign, a road edge, an overpass, a building, a sign, a pole, a tree, and an image corner detected by a computer vision algorithm. 
(¶ 4 “observations corresponding to the segment of the road network such as sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), road side barriers, and/or the like”) 

With respect to claims 4 and 14, Rabel discloses detecting multiple stationary objects. 
(¶ 4 “observations corresponding to the segment of the road network such as sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface 
	
With respect to claims 5 and 15, Rabel discloses the lane marking is a painted lane line. 
	(FIG. 20A-20B “material = paint”)
	(¶168 “In various embodiments, road markings are signs and other markings that are painted on to the surface of a road”; ¶192 “lane marking . . . paint”)

	With respect to claims 6 and 16, Rabel discloses the detecting step is performed by at least one of a radar detector, a lidar detector, and a camera (¶66, 195). 
	
With respect to claims 7 and 17, Rabel discloses storing global position system (GPS) data with the positions of the stationary object and the lane marking. 
(FIG. 20A-20B lane marking collected data with position point data) (FIG. 15A, 15B stationary object traffic sign collected data with position point data) (FIG. 10-10A with data for various detected objects including location data “GNSS antennae to VCS offset”) (¶65 “sensor information/data may comprise location information/data indicating a location (e.g., geolocation such as latitude and longitude and/ or the like) of the vehicle 5 and/or vehicle apparatus 20 when the corresponding sensor information/data was captured . . . GNSS point may be an instance of location information/data”) (¶153 “header data format 1010 comprises one or more fields corresponding to positions and/or locations provided by the maplet. For example, the header format 1010 comprises one or more fields providing information regarding a coordinate system used by the vehicle apparatus 20 to provide positions and/or locations, standard deviations relevant to one or more positions and/or locations, and/or the like”) (¶189 “maplet may contain road information/ data for lane markings defining the location on the road surface of the lane within which the vehicle 5 is traveling”)

	With respect to claims 8 and 18, Rabel discloses the vehicle is configured to correct a position of the vehicle on the road in the not visible condition based on the stored data. 

	(¶3 “Correct, accurate, and up-to-date map information/ data is important for performing . . . localization”; ¶7 “digital map and/or portions thereof may be used to perform navigation functions such as localization”; ¶60 “vehicle apparatus may be further configured to receive an updated digital map . . . and use the updated digital map . . . to perform . . . localization”)
(¶97-99 “data from two or more maplets may be merged. For example, the topology of a road and/or lane segment indicated by road information/ data corresponding to a trajectory ( e.g., pose points, GNSS points, and/or the like) may be merged to determine a topology of the corresponding road and/or lane segment indicated by the road information/data of the two or more maplets . . . merged road information/data may be generated from two more maplets by taking a weighted average of corresponding fields of the road information/ data. For example, the first and third positions may be weighted based on the accuracy of each of the first and third positions. For example, a weighted average may be determined based on covariance matrices provided by the corresponding maplets, a relevant accuracy or standard deviation provided in the headers of the corresponding maplets, and/or the like . . . received plurality of maplets indicate one or more changes to the road network compared to the representation of the road network provided by the digital map. For example, it may be determined if one or more changes to the road network have occurred since the map information/ data was last updated”) (referencing Fig. 7: ¶125 merged data creates increased accuracy of digital map used for vehicle localization, [i.e., ¶3 “Correct, accurate, and up-to-date map information/ data is important for performing . . . localization”; ¶7 “digital map and/or portions thereof may be used to perform navigation functions such as localization”; ¶60 “vehicle apparatus may be further configured to receive an updated digital map . . . and use the updated digital map . . . to perform . . . localization”]; ¶127 “updates . .  determined based on the (merged) road information”; ¶129 “the updated digital map (and/or updated tile (s)/portion(s) thereof) may be provided such that one or more vehicle apparatuses 20 receive the updated digital map (and/or updated tile(s)/portion(s) thereof). For example, the one or more vehicle apparatuses 20 may perform one or more navigation functions using the updated digital map”).  

	With respect to claims 10 and 20, Rabel discloses detecting and storing steps repeat in an iterative fashion during the visible condition. 
(¶85 “The map management strategy may indicate that map information/data of each request region be validated using the validation mode at a validation frequency (e.g., once an hour, twice a day, once a day, once a week, once a month, and/or the like)”; ¶89; ¶101; 902, FIG. 9; ¶65; ¶139 “multi-sensor data stream corresponds to sensor information/data collected and/or captured over a predetermined length and/or time of a single vehicle ignition cycle”; ¶158 “In various embodiments, pose points are collected every pose point distance and/or every pose point time. In an example embodiment, the pose point distance is one meter. In an example embodiment, the post point time is every second. In an example embodiment, the pose points are collected every point distance and/or every pose point time, which ever will result in a denser ( e.g., more pose points) instantaneous collection rate”) 
(¶189 “measurement rate for lane marking sample point coordinates along a solid lane marking line is a predetermined and/or predefined spatial sampling rate along the length of the lane marking line. In an example embodiment, the predetermined and/or predefined spatial sampling rate is one sample point per meter”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667